UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6692



RICKIE JOSEPH ANDERSON,

                Plaintiff - Appellant,

          v.


PHARMACIST JULIE FINCH; LT. MACK; SGT. K. HALLMAN; DR. CONNIE
VICE; DR. HERBERT MYLES; DR. MICHAEL WEINSTEIN; DANIEL
JOHNSON; JUDGE J. B. ALLEN; H. G. ALEXANDER,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:08-ct-03002-FL)


Submitted:   September 16, 2008       Decided:   September 22, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rickie Joseph Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rickie Joseph Anderson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    Anderson v.

Finch, No. 5:08-ct-03002-FL (E.D.N.C. Mar. 26, 2008).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                                2